Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the president of the Dutchess Community College which, after a hearing, found petitioner guilty of certain charges of misconduct and dismissed him from his position as a cleaner for said college. Determination •confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination under review is supported by substantial evidence. We are unable to say that the penalty of dismissal is so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter *855of Pell v Board of Educ., 34 NY2d 222). Latham, J. P., Damiani, Cohalan and Hawkins, JJ., concur.